
	

113 HR 1334 IH: Equal Access to Quality Education Act of 2013
U.S. House of Representatives
2013-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1334
		IN THE HOUSE OF REPRESENTATIVES
		
			March 21, 2013
			Ms. Chu (for herself,
			 Mr. Hinojosa,
			 Ms. Clarke,
			 Ms. Brown of Florida,
			 Ms. Bass, Ms. Norton, and Mr.
			 Honda) introduced the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To establish a grant program to ensure that students in
		  high-need schools have equal access to a quality education delivered by an
		  effective, diverse workforce.
	
	
		1.Short titleThis Act may be cited as the
			 Equal Access to Quality Education Act
			 of 2013.
		2.Equal access to
			 quality education grant program
			(a)In
			 generalThe Secretary of
			 Education shall make grants on a competitive basis to eligible partnerships in
			 high-need areas to—
				(1)develop and
			 strengthen high-quality pathways for the teaching and education leadership
			 professions;
				(2)create
			 professional induction programs for the teaching profession; and
				(3)provide a stable
			 and collaborative learning environment for educators and students.
				(b)PurposesThe purposes of the grant program
			 established under this section shall be to—
				(1)increase the percentage of highly qualified
			 teachers in States, including teachers from under represented minority groups
			 and teachers with disabilities;
				(2)close the
			 achievement gap for students within subgroups that are not showing expected
			 performance;
				(3)decrease shortages
			 of highly qualified teachers in poor urban and rural areas;
				(4)decrease high
			 turnover rates for educators in high-need schools;
				(5)increase the number of highly qualified
			 teachers in shortage areas, including special education, bilingual education,
			 and education for English language learners, and in science, mathematics,
			 engineering, and technology;
				(6)increase
			 opportunities for enhanced and ongoing professional development that—
					(A)improves the
			 academic content knowledge of teachers in the subject areas in which teachers
			 are certified or licensed to teach or in which the teachers are working toward
			 certification or licensure to teach;
					(B)promotes strong teaching skills, including
			 instructional strategies that address diverse needs, the use of data to inform
			 instruction, and strategies to improve student achievement; and
					(C)provides time for teachers to share their
			 knowledge and innovation; and
					(7)provide all educators with the knowledge
			 base and professional skills to meet the needs of diverse learners, including
			 English language learners and students with disabilities.
				(c)Application
				(1)Applications
			 requiredAn eligible
			 partnership that desires to receive a grant under this Act shall submit an
			 application to the Secretary at such time, in such manner, and containing such
			 information as the Secretary may require.
				(2)ContentsAn
			 application submitted under paragraph (1) include—
					(A)a description
			 of—
						(i)how
			 the eligible partnership will meet the purposes under subsection (b);
						(ii)how
			 the partnership will carry out the activities required under subsection (d),
			 including—
							(I)how the
			 partnership will design, implement, or enhance a year-long and rigorous
			 teaching residency program component; and
							(II)how the
			 partnership will design, implement, or enhance a rigorous teacher induction and
			 retention program;
							(iii)a
			 description of the partnership’s plan for continuing the activities carried out
			 under a grant received under this Act after the grant funding ceases;
						(iv)how
			 the grant will increase the number of highly qualified teachers —
							(I)in high-need
			 schools operated by high-need local educational agencies (in urban or rural
			 school districts); and
							(II)in high-need
			 academic subjects; and
							(v)with
			 respect to the teacher induction and retention program that will be carried out
			 using the grant—
							(I)the partnership’s
			 capability and commitment to, and the accessibility to and involvement of
			 teachers in, the use of empirically based practice and scientifically valid
			 research on teaching and learning;
							(II)a description of
			 how the partnership will design and implement an induction program to support,
			 through not less than the first 2 years of teaching, all new teachers who are
			 prepared by the teacher preparation program in the partnership and who teach in
			 the high-need local educational agency in the partnership, and, to the extent
			 practicable, all new teachers who teach in such high-need local educational
			 agency, in the further development of the new teachers’ teaching skills,
			 including the use of mentors who are trained and compensated by such program
			 for the mentors’ work with new teachers.
							(d)Use of
			 funds
				(1)Required
			 usesAn eligible partnership that receives a grant under this
			 section shall use the funds to carry out the following:
					(A)Establish or
			 support a teacher preparation program that—
						(i)requires participants in the program to
			 complete at least one year of residency at a high-need school in the local
			 educational agency participating in the eligible partnership;
						(ii)requires
			 participants in the program to teach in a high-need school in such local
			 educational agency for at least 3 years after completing such residency;
			 and
						(iii)awards a teaching credential, an
			 undergraduate degree, or a Masters degree that meets State requirements for a
			 teaching license or certification upon completion of the program.
						(B)Establish or
			 support a teacher induction and retention program that provides support and
			 advances the retention of beginning teachers and principals during not less
			 than the first 2 years of participation in such program, which promotes
			 effective teaching and leadership skills and includes—
						(i)high-quality
			 mentoring;
						(ii)periodic,
			 structured time for collaboration and classroom observation opportunities with
			 teachers in the same department or field, including mentor teachers, as well as
			 time for information-sharing among teachers, principals, administrators, other
			 appropriate educators, and participating faculty in the partner institution of
			 higher education;
						(iii)the application
			 of empirically based practice and scientifically valid research on
			 instructional practices;
						(iv)opportunities for
			 new teachers and principals to draw directly on the expertise of mentors,
			 faculty, local educational agency personnel, and researchers to support the
			 integration of empirically based practice and scientifically valid research
			 with practice;
						(v)the
			 development of skills in instructional and behavioral interventions derived
			 from empirically based practice, and where applicable, scientifically valid
			 research;
						(vi)faculty
			 who—
							(I)model the
			 integration of research and practice in the classroom; and
							(II)assist new
			 teachers and principals with the effective use and integration of technology in
			 instruction.
							(C)Otherwise fulfill
			 the purposes described in subsection (b).
					(2)Authorized
			 usesIn addition to the activities described in paragraph (1), a
			 partnership that receives a grant under this section may use the funds for any
			 of the following:
					(A)Providing support
			 to each mentor teacher working with new teachers.
					(B)Providing
			 preparation in effective, evidence-based instructional assessment practices and
			 classroom management strategies for general education teachers serving students
			 with disabilities and students with limited English proficiency.
					(C)Enabling teachers to engage in study
			 groups, professional learning communities, and other collaborative activities
			 and collegial interactions regarding instruction assessment.
					(D)Paying for release
			 time and substitute teachers in order to enable teachers to participate in
			 professional development and mentoring activities.
					(E)Creating libraries of professional
			 material, catalogues of expert instruction, and education technology.
					(F)Providing
			 high-quality professional development for other instructional staff, such as
			 paraprofessionals, librarians, and counselors.
					(G)Developing
			 partnerships with businesses and community-based organizations.
					(H)Providing tuition
			 assistance, scholarships, or student loan repayment to teachers.
					(I)Providing stipends
			 or another financial incentive to participants in the teacher preparation
			 program under paragraph (1)(A).
					(J)Providing support for home visitation,
			 parenting education, and family engagement, especially for parents who have
			 limited English proficiency.
					(e)RepaymentsThe Secretary shall establish such
			 requirements as the Secretary determines to be appropriate to ensure that each
			 participant of a teacher preparation program under this Act who receives a
			 stipend or other financial incentive as described in subsection (d)(2)(I), but
			 fails to complete the participant’s teaching obligation under subsection
			 (d)(1)(A)(ii), repays all or a portion of such stipend or incentive to the
			 eligible partnership that awarded such stipend or incentive.
			(f)PriorityIn awarding grants under this section, the
			 Secretary shall give priority to eligible partnerships that meet the
			 requirements of one of the following paragraphs:
				(1)Demonstrating—
					(A)a plan to recruit
			 teachers from among minority and local candidates and from individuals with
			 disabilities; and
					(B)the use of a valid and reliable teacher
			 performance assessment.
					(2)Meeting the
			 requirements of paragraph (1)(B) and including in the partnership—
					(A)an institution of
			 higher education that is an eligible institution for purposes of
			 the TEACH Grant program under subpart 9 of part A of title IV of the Higher
			 Education Act of 1965 (20 U.S.C. 1070g et seq.);
					(B)a Tribal College or University, as defined
			 in section 316(b)(3) of such Act (20 U.S.C. 1059c(b)(3));
					(C)an Asian American and Native American
			 Pacific Islander-serving institution, as defined in section 320(a) of such Act
			 (20 U.S.C. 1059g(a));
					(D)a Hispanic-serving
			 institution, as defined in section 502(a)(5) of such Act (20 U.S.C.
			 1101a(a)(5)); or
					(E)a historically
			 Black college and university, as defined in section 631(a)(5) of such Act (20
			 U.S.C. 1132(a)).
					(g)Matching
			 Requirements
				(1)Federal
			 shareThe Federal share of the cost of any activities funded by a
			 grant received under this section shall not exceed 75 percent.
				(2)Payment of
			 non-Federal shareThe non-Federal share may be paid in cash or in
			 kind, fairly evaluated, including services.
				(h)DefinitionsIn
			 this section:
				(1)Eligible
			 partnershipThe term eligible partnership means a
			 partnership—
					(A)between a
			 high-need local educational agency and an institution of higher education;
			 and
					(B)that may include a
			 teacher organization or a nonprofit educational organization.
					(2)Family
			 engagementThe term family engagement means a shared
			 responsibility of families and schools for student success, in which schools
			 and community-based organizations are committed to reaching out to engage
			 families, especially parents of non-Native English speakers, in meaningful ways
			 that encourage the families to actively support their children’s learning and
			 development, as well as the learning and development of other children. The
			 shared responsibility is continuous from birth through young adulthood and
			 reinforces learning that takes place in the home, school, and community.
				(3)High-need local
			 educational agencyThe term high-need local educational
			 agency means a local educational agency—
					(A)(i)that serves not fewer
			 than 10,000 low-income children;
						(ii)for which not less than 20 percent
			 of the children served by the agency are low-income children;
						(iii)that meets the eligibility
			 requirements for receiving funding under the Small, Rural School Achievement
			 Program under section 6211(b) of the Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 7345(b)) or the Rural and Low-Income School Program under
			 section 6221(b) of such Act (20 U.S.C. 7351(b)); or
						(iv)that has a percentage of
			 low-income children that is in the highest quartile among such agencies in the
			 State; and
						(B)(i)for which one or more
			 schools served by the agency is persistently low achieving; or
						(ii)for which one or more schools
			 served by the agency has a high teacher turnover rate.
						(4)Highly
			 qualifiedThe term
			 highly qualified has the meaning given the term in section
			 9101(23) of the Elementary and Secondary Education Act (20 U.S.C. 7801(23)).
			 The definition given the term highly qualified teacher in section
			 163 of Public Law 111–242 shall not apply with respect to this section.
				(5)Institution of
			 higher educationThe term institution of higher
			 education has the meaning given the term in section 102 of the Higher
			 Education Act of 1965.
				(6)Low-income
			 childrenThe term low-income children means—
					(A)children from families with incomes below
			 the poverty line (as defined by the Office of Management and Budget and revised
			 annually in accordance with section 673(2) of the Omnibus Budget Reconciliation
			 Act of 1981) applicable to a family of the size involved; or
					(B)children who are
			 eligible for free or reduced price lunches under the Richard B. Russell
			 National School Lunch Act.
					(7)Mentor
			 teacherThe term mentor teacher means a teacher
			 who—
					(A)is highly
			 qualified;
					(B)has a minimum of 3
			 years of teaching experience;
					(C)is recommended by
			 the principal and other current master and mentor teachers on the basis
			 of—
						(i)instructional excellence through
			 observations and other evidence of classroom practice, including
			 standards-based evaluations, such as certification by the National Board for
			 Professional Teaching Standards;
						(ii)an ability, as demonstrated by evidence of
			 student learning in high-need schools, to increase student learning; and
						(iii)excellent
			 instruction and communication with an understanding of how to facilitate growth
			 in other teachers, including new teachers; and
						(D)participates in
			 training and ongoing professional development on how to—
						(i)help
			 teachers learn to improve student achievement;
						(ii)help teachers
			 learn to improve instruction; and
						(iii)facilitate
			 mentor-to-mentor collaboration and coaching.
						(8)SecretaryThe
			 term Secretary means the Secretary of Education.
				(9)Teacher
			 performance assessmentThe
			 term teacher performance assessment means a program, based on
			 State or national professional teaching standards, that will measure teachers’
			 curriculum planning, instruction, and assessment of students, including
			 appropriate plans and adaptations for English language learners and students
			 with disabilities, and multiple sources of evidence about student learning.
			 Such assessment will be validated against professional assessment standards and
			 reliably scored by trained external evaluators with appropriate auditing of
			 scoring to ensure consistency.
				(10)Teaching
			 credentialThe term teaching credential means a
			 program of instruction for individuals who have completed a baccalaureate
			 degree, that does not lead to a graduate degree, and that consists of courses
			 required by a State for a teacher candidate to receive a professional
			 certification or license that is required for employment as a teacher in an
			 elementary school or secondary school in that State.
				
